Title: From Thomas Jefferson to Farmer’s Brother and Others, 14 February 1803
From: Jefferson, Thomas
To: 


          
             Brothers of the Seneca, Oneida& Onondagua Nations
            Feb. 14. 1803.
          
          I give you a hearty welcome on your arrival at the Seat of our Government, where I am glad to take you by the hand and to renew the Chain of Friendship between us: and I am thankful to the Great Spirit who has preserved you in health during your long journey at this inclement season of the year, and am hopefull his protection will cover you on your return.
          I sincerely lament with you, Brothers, the unfortunate murder which was committed by one of your people on one of ours at Buffaloe Creek—It has been one of the many evils produced by the abuse of spiritous liquors—and it is with sincere pleasure I learn that your people have in a great measure abandoned the use of them—You ask an explanation how it has happened, that, our Treaty having provided that injuries done by either party to the other shall be settled by Commissioners, the murderer, in this case, should be tried by the Laws of New York; to which laws you say you never gave your consent and therefore are not subject to them—The words of the Treaty, Brothers, are, “that for injuries done by individuals on either side, no private revenge or retaliation shall take place, but, instead thereof, complaint shall be made by the party injured to the other, by the six nations, or any of them, to the President of the U.S. or the Superintendant by him appointed, and, by the Superintendant or other person appointed by the President, to the principal Chiefs of the six nations, or of the nation to which the offender belongs: and such prudent measures shall then be pursued as shall be necessary to preserve our peace & friendship unbroken, until the Legislature or Great Council of the U. States shall make other equitable provision for the purpose.” In pursuance of this agreement in the Treaty, the Great Council of the U.S. have made provision by a law that, where any murder shall be committed by any of our people on yours, or of yours on ours, the murderer shall be punished with death—In this case the murder was committed within the lands belonging to New York, and therefore the judges of New York are the persons authorised to enquire into the truth of the fact, and to punish it, if true—And had the murder been committed at the same place by an Englishman, a Frenchman, a Spaniard an American, or a person of any other nation the same judges would have tried it, by the same rules, and subject to the same punishment; So that you are placed on the same footing, in this respect, as the most powerful & the most friendly nations are, and as we are ourselves. As the State authority, where the murder was committed, is appointed to enquire into the fact & to punish it, so they are entrusted to remit the punishment, if they find it was committed under circumstances which entitle the murderer to mercy. And I have great hopes, Brothers, that those who enquire into the case may find grounds for pardoning the offender, and that he may again be safely restored to you.
          You ask that the Lands which you hold at Buffaloe Creek, Allegany and all other reserves, now in your possession, may remain yours, and descend to your children, and that we will confirm your title to these lands, and oppose any chief who may in future come forward to sell. These lands are yours, Brothers, we confirm the title to them for yourselves and your children, against our people, and all others, except yourselves. No person shall ever take one foot of them by any bargain with one or a few unauthorised chiefs, nor any otherwise than with the consent of your nation, fully given by your deputies, according to your own rules & customs—When the nation at large shall see an interest in making any bargain respecting their own lands, they certainly would not chuse we should oppose what they judge for their own interest. All we can rightfully do is to maintain them in the exercise of all their rights over the country they possess; and this we will do against fraud and force.
          With respect to the residence of our Superintendant, or an assistant, at Konon-daigua, to the payment of your monies at Albany, the delivery of the goods for the Oneidas, Onondaiguas & Stockbridge Indians at Konon-daigua, and the continuance of the blacksmiths and gunsmiths, the Secretary of War will consult with you, & will endeavor to accomodate these matters to your and our convenience. Whatever he says to you on that subject, you are to consider as if said by myself.
          We hope with you, Brothers, that the tomahawk is for ever buried between us; never more to be taken up. Peace and friendship is our best interest. By war we can injure one another: but no good man can receive pleasure from doing injuries. We wish to see you advance in the cultivation of the earth, in manufacturing clothes, and in whatever may contribute to feed & clothe your people, and make them comfortable & happy. In this way your numbers will increase, & the hardships & wants you now experience, from the uncertain pursuit of wild beasts, will be exchanged for plentiful living, produced by less labor from the soil you live on.
          I pray you, Brothers to carry for me to your nation, assurances of the constant friendship & protection of the United States to them.
          
            Th: Jefferson
          
        